USCA11 Case: 19-13776      Date Filed: 02/18/2022   Page: 1 of 2




                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-13776
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BRANDON ROMEL DUPREE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:19-cr-00013-PGB-DCI-1
                    ____________________
USCA11 Case: 19-13776        Date Filed: 02/18/2022    Page: 2 of 2




2                                                          19-13776

Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.
BY THE COURT:
       A petition for rehearing having been filed and a member of
this Court in active service having requested a poll on whether this
appeal should be reheard by the Court sitting en banc, and a ma-
jority of the judges in active service on this Court having voted in
favor of granting rehearing en banc, IT IS ORDERED that this ap-
peal will be reheard en banc. The panel’s opinion is VACATED.